December 11, 1952

Hon. J. W. Edgar         Opinion No. V-1553
Commissionerof Education
Texas Education Agency   Re: The procedure under which
Austin, Texas                an Independentschool dis-
                             trict having ~fewerthan
                             150 scholasticsoan ao-
                             compllsh mineral leases
Dear Sir:                    'andsales of real property.
           Your request for our opinion reada In part as
follows:
          "In a matter befo&.us
                            .     an Independent
    School district hae a +hplaetlc popultitlon
    of (124) acco'tidlng'toth&lat~est census.
    Its board Of trtisteeejMS not 'elected,"ae
    permitted Under ‘Ai$ic1+‘~~63 'asamended, to
    be governed in all .it'@bp&rations  by the
    laws generallJieippllMbU?'tolndepen@&
    school ~ai's,+Xcta: 'Butit'has submitted~tb
    the State C'ommlsslorikr'ofEducation a pro-
    pgsed bil,~g&s and mineral lease 'forhla
    approval; and coritenm.XhatArticle 2773a
    reqtilres ,the.appr,oval'ofthe Commissioner,~
    because that statut,e‘IS aripllcable tomIany'
    and all independent,schobldlatrlots in %?e
    matter of the dxecutidiib~'oiland gas
    leases. It further rjtilr;c& out that Article
    2763 provld& that twos&:commonschool dla-
    trict laws only w~lch'kipp~~t~ln  .tothe
    'generaladtilnletrat'ionf'o"f the school dls-
    tr~lctgovern in their-gel?@&1aduilnlstra-
    tlve affairs, that t?ik~eiecutlon of an ~011
    and gas lease is a 8pePlSt affair and no
    part of the general &d~XtiLstration  of the
    schools, therefore, Art'ltile'2773a Is the
    statute to follow.
          "Stating the problem in another way,
     the independent dSatriot is cohtending that
     It IB not g0verne.din the execution of its
     011 and gas leases by Articles 2753 and
Hon. J. W. Edgar, page 2 (V-1553)


    5400a, v.C.S., the laws governing common
    school dlstMcts~thereln~ because Article
    2773a, supra, Is cori~olling'as to 'any'
    Independent~schoold%trUt,
         ,t
          . . .
         'We would appreciate the opinion of
    your office on the fol~lowlngpueetibns:
         "1. Is the proper execution of an
    011, gas and mlneral.Ieas6by an lndepend-
    ent school district having fewer than,150
    scholastics,(which di&Flct has not,elected
    to be governed by lnd6p'erident
                                  dfstrlct laws
    as permitted inld.rtlcle2763, v.c;s., as
    amended) 'tobe accon@lf&@d iznd~eti
                                      Article
    2773a, V.C.S.; oL1uziiitir'
                            Articles 2753 'and.'~'
    5400a, V.C.S.?
         "2. Is tie s&z ijfYea1 &perty anal,;
    buildings (other'thgtilmi&ralj)  ~by'~a:.dl~s~.~
    trlct described In i&e@$3n 11 to bti:,abtiorn-
    pllshed In accordarice,~Miththe requlr,+@rits
    of Article 2773, V.CY,,..,,
                              the ln+ependeQt,
    school dlstrlct~l&w, ~dr,~der~,Art'i'cle
                                           2x553,
    V.C.S., the kommdn Bch~oo&Ldlstli$qt'law?
                        ,: .~ .
         Article 2753, V.CZ&'protildes:"
                         ..,
         "The trustees of any school district,
    upon the order '6fthe'dotit'y.'trustees'
                                           pi+
    scribing tileterms ther'eor,whexideemed
    advisable, may make :sale"of'any~ property
    belonging to Bald iichool ai8,tmt,   pa apply,        :
    the proceeds to'the @@hhAse of nec,essary~
    grounds,'or'to th" btiilairiig
                                 -orrapaitilngof
    schoblhouses,or plac6 the proceeds to 'the
    credit of the avaiiabl%i '&hool fbd of the
    district.".
           Section 2 of'Artl&   5400a, V.C.S., reads as
follows:
         "The right to lease such lands shall
    be exercised by the governing board,~the
    commissionor commlsSlon~rs.ofsuch pol'ltlcal
Hon. J. W. Edgar, page 3 (V-1553)


    subdivisionwhich are by law constituted
    with the management,control,~aridsupervl-
    slon of such subdlvlslo~,~~and when In the
    discretion of such gbve'rmlqgb,odythey shall
    determine that It ls'.tidvlszible
                                    to make a
    lease of any such landab*longlrigto such
    district or subdivls~ooh; such govefnlng
    body shall give notla$'oP Its lntentlqn~to
    lease such l&rids,desbrlblng same, by publl-
    catlon.of such 'noticeIn so.menewspaper
    published In the county; having a general
    circulationthereln,~once a week for a period
    of three (3) consecutltie weeks, designating
    the time aridplace'after such 'publication
    where such g'overnlng bodg.blll receive and
    consider bids for such"niineraIleases as
    such governing body may Zleterene to'make.
    On the'date speo~lfi~d~in'~alXin&Ice, such
    governing board ;orb;tidy.-,.sha~ll
                                    receive and
    consider any and all'bl,ds'submitted 'forthe
    leaslng~of said lands ‘dr any ljortionthereof
    which'are advertltie'd
                         ~forl&s$ng, ;andin the'
    dlscr&lon of such gdveqlng bcidy,~shall  award
    the lea'seto~the'hlghestand best bidder sub-
    mitting a bid therefor,' provided that 1,fIn
    the judgment of such governing body the .blds
    submitted do not represent the fair valuesof
    such leases.) such govetinlng'bodyIn their .~
    discretionmay reject.'sameand again give
    notice and call for additional bids, but no
    leases shall In any event be made except upon
    public hearing Andyconsideration6f~sald,,blds
    and after the notice as herein provided.
         Article 2773, V.C.S., provides:
          "Any'housesor lands held In trust by
     any city or towh ,for~
                          public free schoo&,pur-
     poses may be sold for the pqrpose of Invest;
     lng In more convenientand desirable school
     prbperty,with the ~tionsen$of the State Board,
     by the board of trustee& of such city or
     town; and, In such oa8e, the president of the
     school board shall execute his deed to the
     purchaser for the same, reciting the resolu-
     tion of the State Bo&rd.glvlfigconsent thereto
     and the resolution of the board of trustees
     authorizing such sale."
Hon. J. W. Edgar, page 4 (V-1553)
                           .,

          Article 2773a, V.C.S.,
                         .       reads In part:
         "Section 1. Any Independentschool dls-
    trlct, when In the oplnloti.ofa majority of
    Its trustees It Is nec&Kary or advisable to
    sell, exchange, or conv'eythe'mlneyals,or
    any part thereof, be'loti&g to said dlitrlct,
    upon the order of s'zild"truatees,
                                     with the
    cons'entof the State Sup&rintendent"ofPublic
    Instruction,may exeE"ute.an 011 and/or gas
    lease, or sell, exch&@, and convey the u rl,.~;..
    minerals, or any part thereof, to'~~anypersons,
    upon such terms as $ucq~tiusteesmay deem
    advantageousto said-dL&rlct, and whlch.the
    State Superintendent&?ubllc Instruction
    may approve, and appl‘ji-&iy
                               ptioceeds.to the
    sinking fund account .6P-tiuch
                                 dlatrlot, if
    there be otitstandlngb6?& therein,'other-
    wise to the pbchase o'f'>ecessary  grouxidsor
    to the building ,oti
                       ,?gGtiTrAng
                                 df .schoolhouses,.
    or to the credit bf"l%“l,ocalmal?z%nance
    schooPfund of ,the;Uksti.Xtit,
                                 'and In au&h
    case said district,;?@$ig ,byits pr&ldent,
    shall execute Its dee'd'%Flease to the pur-
    chaser bf the sanie,reciting the approval'of
    the State Superlntetidetit'~of.
                                PubllO.?natrUc-
    tlon and the reaolut%ribfthe Board of
    Trustees authorizing'th&'~'sale.":.,
          In Culver v. Mleari;. 220.&.W.2d 200 (Tex.Clv.
App. 1949, error refry) :li?:':w&3
                                held that the provision@
of Articles 2753 and 5kO@&, &pra, mtiatbe followed by a
common school district ln"'@xectitlngan oil aiidgas lease.
It Is also stated lrithis case that thectrusteesof
dommon school districtswith'hpprdvalof-the coqnty
board can sell land belonging to the school district.
It Is observed that Artlcia 54OOa Is a general statute
while Article 2773a Is a speclflo one, dealing only with
Independentschool dlstrlot~. 'Article~54OOawas passed
In 1937 and Article 2773 w&a enacted,In 1941.
          In Sam Basse
145 Tex. 492,mS.W.
          "On Its face ltia“pears to be In con-
     flict with article 7298 relative to defenses
     permitted In tax suits. But since the'pro-
     vision of article 7298 making the defense of
     llmltatlonavailable In tax sults,by school
Hon. J. W. Edgar, page 5 (V-1553)


     and road districts Is a specific enactment
     it must prevail over article 7329 dealing
     with the subject of defenses to tax suits
     generally. The general rule Is that when the
     law makes a general provision, apparently for
     all cases, and a special provision for a
     particular class, the general must yield to
     the speclal~in so far as the particular class
     Is concerned. Perez v. Perez, 59 Tex. 322.
     This rule Is based upon the prlnclnle that
     all acts and parts thereof must stand, If
     possible, each occupying Its proper place,
     and that the Intention of the Legislature Is
     more clearly reflected by a particular statute
     than by a general one. Accordingly a specific
     act Is properly regarded as an exception to,
     or qualificationof, a general law on the same
     subject previously enacted. In such a case
     both statutes are permitted to stand, the
     general one being applicable to all cases
     except the particular one embraced~lnthe
     specific act. Townsendv. Terrell, 118, Tex.
     463, 16 S.W.2d 1063.,"
          You are therefore advised In answer to your first
,questlonthat the leaslng,of landsowned by an Independent
school district should be accomplishedunder Article 2773a,
V.C.S., rather than Article 54OOa, V.C.S.
          Article 2763, V.C.S., reads as follows:
                                    ;a, having




                 It; provided, however, that the
             of such Incorporateddistrict may
    choose, by majorlty,voteto be shown on the
    minutes of the board, not to be governed In
    the general administrationof their school
    by the laws which apply to common school
    districts and the keeping of their fundsin
    the county depository,and upon such election
Hon. J. W. Edgar, page 6 (V-1553)


    such district shall be governed by laws which
    apply to other Independentschool districts.
    A certified copy of such minutes must be
    filed In the offices of the Bounty Blerk and
    In the offices of the Texas Education Agency
    not later than September 1st."
          This statute, orlglnally passed In 1905, was
amended by House Bill 246, Acts 52na Leg;, 1945, ch. 431,
p. 779, by adding that part
                        i which we have not underscored.
          The question for determinationIs whether the
leasing or selling of school lands by an Independent dls-
trlct..wouldbe Included In the term 'generaladmlnlstra-
tlon of their schools" as'used in Article 2763.
          In Attorney General's Opinion No. 2218, Book 54,
p. 204 (1920) It IS stated:
         "With respecttithe ~assessmentof prop-
    erty, the levy and,colIec,tlonof taxes, pro-
    viding for taxes and bond elections and
    Issuing bonds on the fai,thand credit of the
    district, the:.lawsrelating to Independent
    school dlstr~lctsgovernand control those
    Independent school corboratfonsthat have ,~
    less than one hundred and fifty scholastics.
         'In the constructionof ali civil stat-
    utes the ordinary slgnlfloatlonapplies to
    words 'exceptwords of art or words connected
    with a particul.artrade or subject matter.'
    Art. 5502, R.S. 1911. The word 'admlnlstra-
    tlon' means 'the act of administering;dlreo-
    tlon; management; government of public af-
    fairs; the conducting of any office or employ-
    ment.' The Century Dictionary & Encyclopedia,
    Vol 1, p. 77.
         "The term 'generaladministrationof
    their schools' means therefore, the manage-
    ment and control of the.school system; that
    Is, the employment of teachers, approval of
    vouchers, etc., and as to such matters lnde-
    pendent school corporationscontaining less
    than one hundred and fifty scholasticsthe
    law applicable to common school districts
    will control."
-.   .



     Hon. J. W. Edgar, page 7 (V-1553)


               We do not believe that the leasing orselling
     of real property should be Included In the term "general
     administrationof their schools" as used In Article 2763.
     It Is therefore our opinion that the laws relating to
     leasing or selling of land belonging to independent
     school districts govern those Independent school dls-
     trlcts having fewer than 150 scholastics. In view of
     the foregoing, It Is our opinion that the execution of
     an oil, gas and mineral lease by an independent school
     district having 'fewerthan 150 scholastics,which has
     not elected to be governed by Independent district laws
     as permitted by Article 2763, V.C.S., sho,uldbe consum-
     mated under the provisions of Article 2773a, V.C.S.
               Likewise the sale of real property and bulld-
     lngs (other than minerals) by a district described In
     question 1 should be accomplishedIn accordance with the
     requirements of Article 2773, V.C.S.
                               SUMMARY
              The leasing or selling of real property
         owned by school districts Is not Included In
         the term "general administrationof their
         schools" as used In Article 2763, V.C,S. The
         execution of an oil, gas, and mineral lease
         by an Independent school district having
         fewer than 150 scholastics,which has not
         elected to be governed by Independent district
         laws as permitted by,Artlcle 2763 should be
         consummated under the provisions of Article
         2773a, V.C.S.
              'The sale of real property and buildings
         (other than minerals) by an Independent dls-
         trlct having fewer than 150 scholastics should
         be accomplished In accordance with the requlre-
         ments of Article 2773, V.C.S.
     APPROVED:                       Yours very truly,
     J..C. Davis, Jr.                  PRICE DANIEL
     County Affairs Division         Attorney General
     Marv K. Wall
     Reviewing Assistant
     Charles D. Mathews'
     First Assistant                     Assistant
     BAtam